Case 1:21-cv-00718-GTS-DJS Document5 Filed 07/20/21 Page 1 of 8
Case 1:21-cv-00718-GTS-DJS Document 3 Filed 06/21/21 Page 5 of 14

CIVIL CASE MANAGEMENT PLAN

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

John K. Luce, I

No. 1:21-CV-718 GTS/DJS
VS

YRC, Inc., et al.

 

IT IS HEREBY ORDERED that, Pursuant to Rule16(b), Federal Rules of Civil Procedure, a status and
scheduling conference will be held in this case before the Honorable DANIEL J. STEWART, United
States Magistrate Judge on July 27, 2021, at 9:30 AM at the United States Courthouse, at Room Number
406, Albany, New York.

Counsel for all parties or individuals appearing pro se in the above-captioned action are directed to confer
in accordance with Fed. R. Civ. P. 26(f) with respect to all of the agenda items listed below, no later than
twenty-one (21) days before the scheduled Rule 16 Conference. Following that Rule 26(f) meeting, a
report of the results of the conference, in the format set forth below, must be filed with the clerk no later
than seven (7) days prior to the scheduled Rule 16 conference with the Court. Matters which the Court
will discuss at the status conference will include the following: (insert a separate subparagraph as
necessary if parties disagree):

1) JOINDER OF PARTIES: Any application to join any person as a party to this action shall be made
onorbefore § /%0 /Z/ .

2) AMENDMENT OF,PLEADINGS: Any application to amend the pleadings to this action shall be
made onorbefore 7/30 /2/.

| /
3) DISCOVERY: All discovery in this action shall be completed on or before /2/27/Z3 .
(Discovery time table is to be based on the complexity of the action)

/
4) MOTIONS: All motions, including discovery motions, shall be made on or before |/7 7/23.
(Non-Dispositive motions including discovery motions may only be brought after the parties have
complied with Section [IX of General Order #25)
Case 1:21-cv-00718-GTS-DJS Document5 Filed 07/20/21 Page 2 of 8
Case 1:21-cv-00718-GTS-DJS Document3 Filed 06/21/21 Page 6 of 14

5) EXPERT WITNESS DISCLOSURE: Plaintiff's Expert Witness disclosure shall be exchanged on or
before G LZ vA | ZL (at least 90 days before the close of discovery). Defendant's Expert
Witness disclosure Shall be exchanged on or before _ {| i [4 = Z 2 (at least 45 “i eaer efor be close of
discovery). Rebuttal Expert Witness Disclosure shall be exchanged on or before “te apez (at least

30 days before the close of discovery).

6) 0 ATORY MEDIATION: A stipulation selecting, mediator must be filed on or before
oO Z {_. Mediation must be completed on or before 2 25 #27.»

7) PROPOSED DATE FOR THE CO NCEMENT OF TRIAL: The action will be ready to
proceed to trial on or before | /2 $_. It is anticipated that the trial will take approximately

S days to complete. The parties'request that the trial be held in A | b sa , N.Y. (The
proposed date for the commencement of trial must be within 18 months of the filing date).
8) HAVE THE PARTIES FILED A JURY DEMAND: x (YES) / (NO).

9) DOES THE COURT HAVE SUBJECT MATTER JURISDICTION? ARE THE PARTIES

SUBJECT TO T COURT'S SPI TON? HAVE ae PARTIES BREN SERVED?

The Tr delieves seh Le Ucis — ote | € MC aHase
The paches wulW ofherwtoe be Vsuhiect bo “utes Ae me

The proper ks kee. lheee. served

 

10) WHAT ARE THE FACTUAL AND LEGAL BASES FOR PLAINTIFF'S CLAIMS AND
DEFENDANT'S DEFENSES (INCLUDE COUNTERCLAIMS & CROSSCLAIMS, IF
APPLICABLE)?

clang Hak by fll od 0s laced due te 2S) inpoper lend fp Ye fruck,
i is 2 er & 44 to AS Nee And

  

 

     

 

 

cmticw tHe sate | ] true
4, _
uh ee pa AND LEGAL ISSUES E SENUNELY IN DISHUTE?
lenah ' Sued Yon ae the Subject trugh WAT,

        

fhe pes) ee tl [ies 2) i AS, ee NS fb ‘
an off” t oN ae Abo, 7 vO ,

12) yr THE ISSUES’ IN LITIGATION BE NARROWED BY AGREEMENT OR BY

MOTIONS? ARE THERE DISPOSITIVE OR PARTIALLY DISPOSITIVE ISSUES

Ate he FOR D) ey NP come MOTION?

des, if iL 1S poss Sues Me be nactovey

 

 

13) WHAT SPECIFIC RELIEF DO THE PARTIES SEEK? WHAT ARE THE DAMAGES
ST cit

ca_pacite thal i fon eacls Le htecwure fos Sprite pele andl densa

SOG

 
Case 1:21-cv-00718-GTS-DJS Document5 Filed 07/20/21 Page 3 of 8
Case 1:21-cv-00718-GTS-DJS Document3 Filed 06/21/21 Page 7 of 14

14) DISCOVERY PLAN:

A. Mandatory Disclosures

The parties will exchange the mandatory disclosures required under Rule 26(a)(1) at least
seven (7) days prior to the date of the Rule 16 conference, unless they have obtained prior
approval from the assigned Magistrate Judge to extend that deadline.

 

B. Subjects of Disclosure

 

The parties jointly agree that discovery will be needed to address the following subjects:

Danses ind fs med tad bandition po froakword tn

tonpicaling (iahs bi "4 SLUR ¢ ph nesges manus ¢
The potlied eg.

 

C. Discovery Sequence

 

Describe the parties' understanding regarding the timing of the discovery, and state whether
it is anticipated that discovery will be phased to address different issues in stages.

Widlen. higeover 44 foarte depositions ; altert
discover ind THE,

D. Written Soave

 

 

Describe the written discovery demands which the parties contemplate serving under Rules
33, 34 and 36, including when they will be promulgated, that areas to be covered, and
whether there is any need for any party to exceed the number of interrogatories permitted

under Rule 33. lke intel Laue b tare ( akh 14 antl qe

thud 344 fograats. to exer nodal pecands a cemucts andl rel
tule 36 Deposition 4 pasties ond alyets
Case 1:21-cv-00718-GTS-DJS Document5 Filed 07/20/21 Page 4 of 8
Case 1:21-cv-00718-GTS-DJS Document 3 Filed 06/21/21 Page 8 of 14

E. Depositions

Set forth the parties' expectations regarding depositions, including the approximate number
to be taken, their location, a general description of the deponents, and an indication of
whether any non-party fact depositions are anticipated.

 

Aaycoy insta B b jel 4, We { dln aL gn~ [? hay 2 [ey

+
odd As Cong | m4 ces ~

F. Experts

Set forth the parties' expectations regarding the retention of experts, and identify any
particular issues to be addressed by the court concerning the retention and exchange of the
information regarding experts, including whether the parties seek a variance from the
expert disclosure requirements of the form uniform pretrial scheduling order typically
issued by the court (1.e., initial expert disclosure at least ninety days, responsive expert
disclosures at least forty-five days, and rebuttal reports due at least thirty days, before the
close of discovery).

The pasties sndicipare PON Hone hs lig tJ eanse J

oyacls jaclud Un phe sigs
JD

 

G. slectronie Discove

 

Set forth the parties' understanding and expectations regarding discovery of electronically
stored information. This description should include any agreements reached with respect
to the retention of electronically stored information and the manner in which it will be
produced, if requested. The parties should also identify any agreements regarding the
manner in which electronically stored information subject to claims of privilege or work
product protection will be handled, and whether a court order will be requested, either on
stipulation or otherwise, to address this issue. If an agreement has been reached on the entry
of such an order, provide a brief description of the provisions which will be included in a
proposed order.

 

is piclies sree Hit thin-uT on ESI-miense (IC,

 
Case 1:21-cv-00718-GTS-DJS Document5 Filed 07/20/21 Page 5 of 8
Case 1:21-cv-00718-GTS-DJS Document3 Filed 06/21/21 Page 9 of 14
H. Protective Orders

If the parties anticipate requesting a protective order from the court pursuant to Rule 26(c),
describe the basis for the request and nature of the proposed protective order.

 

Nie. Ue enlie: C yiatel A MI ronuest a pest edkine order

ey

-
‘td A SCoverY enconpascel) X's “trade seerets OL sonst ire

L Anticipated Issues Requiring Court Intervention Con wan ercrk mater ak

 

Provide a brief description of any discovery related issues which, the parties reasonably
anticipate, may require court intervention.

 

Nowe pee. Sent ly Jan

—

 

15) IS IT POSSIBLE TO REDUCE THE LENGTH OF TRIAL BY STIPULATIONS, USE OF
SUMMARIES OR STATEMENTS, OR OTHER EXPEDITED MEANS OF PRESENTING EVIDENCE?
IS IT FEASIBLE AND DESIRABLE TO BIFURCATE ISSUES FOR TRIAL?

Ues,

~

 

16) ARE THERE RELATED CASES PENDING BEFORE THE JUDGES OF THIS COURT?

Not at PLESOMT.

 

 

17) IN CLASS ACTIONS, WHEN AND HOW WILL THE CLASS BE CERTIFIED?
N/A
i

 

 

18) WHAT ARE THE PROSPECTS FOR SETTLEMENT? Please circle below the prospect for
settlement:

Pome one enne Sem T Ben D-n— 10
(VERY UNLIKELY) ~—~————> > > (LIKELY)

CANNOT BE EVALUATED PRIOR TO (DATE)

 
Case 1:21-cv-00718-GTS-DJS Document5 Filed 07/20/21 Page 6 of 8
Case 1:21-cv-00718-GTS-DJS Document 3 Filed 06/21/21 Page 10 of 14

HOW CAN SET LEMENT EFFORTS BE ASSISTED?
Unknown at tir time

 

(Do not indicate any monetary amounts at this time, settlement will be explored by the Magistrate Judge at the
time of the initial status conference)

COMPLETE QUESTION 19 ONLY IF YOUR FILING ORDER COVER SHEET WAS CHECKED AS AN
ADR TRACK CASE - Subject to Mandatory Mediation under General Order #47.

19) IF YOUR CASE WAS SELECTED AS A QUALIFYING MANDATORY MEDIATION CASE,
CONFIRM THAT YOU HAVE:

A. Reviewed General Order #47? (3! NO
B. Reviewed the List of Court Approved Mediators available on the NDNY website? CXES /NO
C. Prepared to discuss with the Court, at the conference, whether your case should be opted
out of the program? ES /NO
~
D, Discussed the time frame needed to complete Mandatory Mediation? (v3 /NO

Seer cheb oathonetnrnatate tbo 3 og og og 2g os fe 2s ois 2 os os a 2 oc ois oie oc 2k 2k 2k 2c 9K 2K 9s 9K 2K 2K 9k 9k 2k 2K 2K 2k 2k ok ok ok ok ok

Pursuant to Fed. R. Civ. P. 26(f) a meeting was held on Tb 2 at php and was attended -

by: [(Dat [el
* Deter Hac Daniel tor plaintiffs(s) mae) mises)
Har k EF. Wee le for defendant(s)

for defendant(s)

 

 

(party name)

 

 

(party name)
At the Rule 16(b) conference, the Court will issue an order directing the future proceedings in this action. The
parties are advised that failure to comply with this order may result in the imposition of sanctions pursuant to
Federal Rules of Civil Procedure 16(f).

Please detach this case management plan form and file electronically with the clerk no later
than seven (7) days in advance of the conference date.
Case 1:21-cv-00718-GTS-DJS Document5 Filed 07/20/21 Page 7 of 8
Case 1:21-cv-00718-GTS-DJS Document 3 Filed 06/21/21 Page 11 of 14

CASE ASSIGNMENT FORM
UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK.
CIVIL ACTION NUMBER __1:21-CV-718, GTS/DJS
ALL CORRESPONDENCE AND FILINGS SHOULD BEAR THE INITIALS OF THE ASSIGNED JUDGE
AND MAGISTRATE JUDGE IMMEDIATELY FOLLOWING THE CIVIL ACTION NUMBER.
UE: CIVIL ACTION NO 5:11-CV-0123, NAM-DJS)
DOCUMENTS SHOULD BE FILED IN ACCORDANCE WITH GENERAL ORDER #22.

ACTION ASSIGNED TO THE JUDGE AND MAGISTRATE JUDGE CHECKED BELOW:

INITIALS
x CHIEF JUDGE GLENN T. SUDDABY (GTS)
x MAGISTRATE JUDGE DANIEL J. STEWART (DJS)

 

PRO SE LITIGANTS:
SEND ALL ORIGINAL PAPERS TO THE CLERK'S OFFICE LISTED BELOW:

Clerk, U.S. District Court
Federal Building & Courthouse
P.O. Box 7367

Syracuse NY 13261-7367

All papers filed with the Court must conform to Local Rule 10.1

 

~ COUNSEL ~

ALL DOCUMENTS SHALL BE FILED ELECTRONICALLY
ON THE COURT'S CM/ECF SYSTEM

PLEASE REFER TO GENERAL ORDER #22
FOR PROCEDURES FOR FILING DOCUMENTS ELECTRONICALLY
Case 1:21-cv-00718-GTS-DJS Document5 Filed 07/20/21 Page 8 of 8
Case 1:21-cv-00718-GTS-DJS Document3 Filed 06/21/21 Page 12 of 14

CONSENT TO THE EXERCISE
OF CIVIL JURISDICTION BY A MAGISTRATE JUDGE

In accordance with the provisions of 28 U.S.C. Section 636(c), you are hereby notified that the United States Magistrate
Judges of this district court, in addition to their other duties, may, upon consent of all the parties in a civil case, conduct any
or all proceedings in the case, including a jury or non jury trial, and order the entry of a final judgment.

You should be aware that your decision to consent to the referral of your case to a United States Magistrate Judge for
disposition is entirely voluntary and should be indicated by counsel endorsing the attached consent form for the plaintiff(s)
and defendant(s}. If the form is executed by all counsel for the parties (or by the parties if appearing pro se), it should be
communicated solely to the clerk of the district court. ONLY if all the parties to the case consent to the reference to a
magistrate judge will either the judge or magistrate judge to whom the case has been assigned be informed of your decision.

Your opportunity to have your case disposed of by a magistrate judge is subject to the calendar requirements of the court.
Accordingly, the district judge to whom your case is assigned must approve the reference of the case to a magistrate judge
for disposition.

In accordance with 28 U.S.C. Section 636(c) (3), an appeal from a judgment entered by a magistrate judge will be taken to

the United States Court of Appeals for this judicial circuit in the same manner as an appeal from any other judgment of a
district court. See Also L.R. 72.2(b)(5).

Copies of the consent form are available in any office of the clerk of the court and on the court webpage at
www.nynd.uscourts.g0v

** ATTACHED FOR YOUR CONSIDERATION IS A BLANK CONSENT FORM**
